Name: Commission Regulation (EC) No 1854/96 of 26 September 1996 establishing a list of reference methods to be applied for the analysis and quality evaluation of milk and milk products under the common market organization
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  agricultural policy;  European Union law;  health
 Date Published: nan

 Avis juridique important|31996R1854Commission Regulation (EC) No 1854/96 of 26 September 1996 establishing a list of reference methods to be applied for the analysis and quality evaluation of milk and milk products under the common market organization Official Journal L 246 , 27/09/1996 P. 0005 - 0012COMMISSION REGULATION (EC) No 1854/96 of 26 September 1996 establishing a list of reference methods to be applied for the analysis and quality evaluation of milk and milk products under the common market organizationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Articles 6 (6), 7 (5), 8 (4), 9 (3), 10 (3), 11 (3), 12 (3), 13 (3), 16 (1) and (4), and 17 (14) thereof,Whereas Article 2 (1) of Commission Regulation (EC) No 2721/95 of 24 November 1995 on the establishment of rules for the application of reference and routine methods for the analysis and quality evaluation of milk and milk products under the common market organization (3), specifies, that each year a list of reference methods applicable for the analyses mentioned in Article 1 of that Regulation has to be established; whereas a first list has been drawn up and should be adopted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 The Annex to this Regulation contains the list of reference methods applicable to the analyses referred to in Article 1 of Commission Regulation (EC) No 2721/95.Article 2 This Regulation shall enter into force on 1 October 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 13.(2) OJ No L 206, 16. 8. 1996, p. 21.(3) OJ No L 283, 25. 11. 1995, p. 7.ANNEX LIST OF REFERENCE METHODS PURSUANT TO REGULATION (EC) No 2721/95 Applicable from 1 October 1996 Index:Min. = minimum, Max. = maximum, Annex = Annex to quoted Regulation, SnF = solids not fat, r = repeatability, R = reproducibility, FFA = free fatty acids, PV = peroxide value, A = appearance, F = flavour, C = consistency, TBC = total bacterial count, Therm = thermophilic bacterial count, MS = Member State, IDF = International Dairy Federation, ISO = International Standards Organization, IUPAC = International Union of Pure and Applied Chemistry, ADPI = American Dairy Products Institute, SCM = Sweetened Condensed Milk, EMC = Evaporated Milk or Cream, MSNF = Milk Solids Non Fat, WC = Whey Cheese.>TABLE>>TABLE>Notes to list of European Union reference methodsNote 1: Milk fat isolation as described in IDF Standard 6B:1989 (protection from light).Note 2: No reference method has been established.Note 3: Sample preparation to be carried out according to IDF Standard 122B:1992 or according to IDF Standard 73A:1985.Note 4: Incubation for 48 hours at a temperature of 55 °C.